Title: To Thomas Jefferson from Henry Remsen, Jr., 9 September 1790
From: Remsen, Henry, Jr.
To: Jefferson, Thomas



Dear Sir
New York Septemr. 9th. 1790

I had the honor of receiving your Letter of the 7th. instant this day, and shall immediately purchase one of the inkpots and pens you desire I would of Berry & Rogers.
The enclosed Letter from Mr. Dumas and the Gazettes I got from the Post Office. The packet that contained them was so large as to induce me to open it, and I found as I expected a large parcel of dutch Newspapers therein. These I have kept. I send the letter because it is of a later date than any received from him, altho’ it is a duplicate; and the Gazettes on a presumption that they are of later dates than any you have perused. I also enclose Child’s paper of this day on account of some intelligence it contains relative to the Spanish fleet’s having sailed &c: Since my letter which covered a copy of Mr. McDonogh Commission, he has called and taken the original, but promises to present it to you whenever he is called upon to do it. He waits your answer. I have the honor to be with great respect Dr. Sir Your most obt. & obliged Servt.,

Henry Remsen Junr.

